Title: From James Madison to William C. C. Claiborne, 22 February 1802
From: Madison, James
To: Claiborne, William C. C.


Sir,
Department of State: Washington 22nd F⟨ebruary⟩ 1802
I have the honor to enclose you a Commission, ⟨con⟩stituting David Latimore a Member of the Legislativ⟨e⟩ Council of the Mississippi Territory, in the room of ⟨Adam⟩ Bingaman, & request that it may be forwarded to h⟨im.⟩ With much respect, I have the honor to be Sir, Your most obt. Servt:
James Madison
 

   Tr (Ms-Ar: Claiborne Executive Journal).


   Winthrop Sargent had described Bingaman in November 1800 as enjoying “a considerable share of public Esteem” but lacking the “essential qualification” of a legislator. Physician David Lattimore had moved from Norfolk, Virginia, to Natchez in 1801 (Sargent to John Marshall, 12 Nov. 1800, Rowland, Mississippi Archives, 1:307; John F. H. Claiborne, Mississippi, as a Province, Territory, and State … [2 vols.; Jackson, Miss., 1880], 1:262 n.).

